Title: The Commissioners to Canada to Philip Schuyler, 10 May 1776
From: Commissioners to Canada
To: Schuyler, Philip


Dear Sir
Montreal May 10th, 1776
Colo. Campbell arrived here early this morning from Quebeck; he informs that five ships of war arrived there last monday the 6th about sunrise, viz: two large ships, two frigates and a tender. The enemy made a sally on monday, between 10 and 11 o’clock, in a body supposed not to be less than a thousand. Our forces were so dispersed that not more than two hundred could be collected at Head Quarters. In this situation a retreat was inevitable and made in the utmost precipitation and confusion with the loss of our cannon on the batteries, provisions, five hundred stand of small Arms, and a batteau load of powder going down with Colo. Allen. Colo. Campbell believes the loss of men inconsiderable, except the sick in the respective Hospitals, amounting in the whole to about two hundred so ill, as not to be removed, who have fallen into the Enemy’s hand.
Our army are now on their way to the mouth of the Sorel, where they propose to make a stand. Colo. Gratton’s battallion is arrived there, and we expect the residue of the Brigade under the command of Genl. Thompson is arrived before this at St. Johns. From the present appearance of things; it is very probable we shall lie under the necessity of abandoning Canada, at least all, except that part which lies on the Sorel. We may certainly keep possession of St. John’s till the Enemy can bring up against that post a superior force, and an artillery to besiege it.
A farther reinforcement will only increase our distress; an immediate supply of provisions from over the lakes is absolutely necessary for the preservation of the troops already in this province. As we shall be obliged to evacuate all this country, except that part of it already mentioned, no provisions can be drawn from Canada; the subsistance therefore of our army will entirely depend on the supplies it can receive, and that immediately, from Ticonderoga.
We need not mention the propriety of immediately fitting out the vessels at that place to bring over provisions and the sending off batteaus, and constructing more for drawing the troops out of Canada, should we be constrained by superior force to take that measure; and in the interim to bring them provisions. It is probable a considerable part of the batteaus now on the S. Laurence will be destroyed, or fall into the Enemy’s hands. We mention this circumstance to shew the necessity of constructing more.
We can form no opinion of the force brought into Quebeck by the enemy. Col: Campbell mentions that the information received at our camp before Quebeck was, that fifteen sail of ships were in the river, tho’ only five were come up, as before mentioned.
We received your Favour of the 2d Instant directed to BF. We are with great respect and regard Dear Sir, Your most obedient humble Servants
B FranklinSamuel ChaseCh. Carroll of Carrollton
 
Addressed: To / The honourable Philip Schuyler / Esquire, Major General / of the Continental Forces / Lake George
Endorsed: Montreal May 10th: 1776 From Commissioners Benj. Franklin and others.